HALL, Justice.
This is an appeal from an order denying appellant any relief in her suit to modify the provisions for child custody set forth in the divorce decree between the parties. The order appealed was rendered on January 15, 1980. Motion for new trial was not filed. On April 3, 1980, appellant mailed a motion for extension of time for filing the transcript and statement of facts to the clerk of this court by certified mail. The motion was received by the clerk on April 4th. The transcript was sent to the clerk by certified mail on April 7th; it was received by the clerk on April 8th.
Under the provisions of Rule 386, Vernon’s Tex.Rules Civ.Proc., the transcript and statement of facts must be filed with the clerk of the court of civil appeals within sixty days from the rendition of the final judgment or order overruling motion for new trial. However, under Rule 4, if the last day of the 60-day period is a Saturday, Sunday or legal holiday, the period runs until the end of the next day which is not one of those. If timely filing within the period is not made, an extension of time for late filing of the transcript and statement of facts may be granted by the court “if a motion reasonably explaining the need therefor is filed within fifteen (15) days of the last date for filing.” Rule 21c. Compliance with the fifteen-day time limit is mandatory. If the motion is not filed within that period the court of civil appeals is without authority to grant it. Meshwert v. Meshwert, (Tex.1977) 549 S.W.2d 383, 384.
Under the facts and authorities set forth above, the deadline for filing the transcript and statement of facts was Monday, March 17, 1980. It was not met by appellant. The motion for extension of time for late filing was due April 1st. It also was filed late. Accordingly, the motion is overruled. The appeal is dismissed.